Citation Nr: 0718752	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic synovitis and patellar chondromalacia of the right 
knee.

2.  Entitlement to a rating in excess of 10 percent for 
chronic synovitis and patellar chondromalacia of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to March 
1976 with subsequent reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2004, a 
statement of the case was issued in June 2004, and a 
substantive appeal was received in June 2004.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran stated in a March 2005 Statement in Support of 
the Claim (VA Form 21-4138), that his knees have gotten 
worse.  Moreover, the veteran's representative noted that an 
October 2004 MRI has indicated that the veteran's disability 
is more severe than his current rating reflects; and that 
there is no recent data regarding range of motion, stability, 
or strength of the knees.  

The Board notes that it has been four years since the 
veteran's most recent VA examination of July 2003.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination, to 
ascertain the current severity of his 
service-connected knee disabilities.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
tests, such as x-rays, should be 
conducted, and all examination findings 
should be clearly reported to allow for 
application of VA rating criteria.  Range 
of motion should be reported together 
with the point (in degrees) at which pain 
is elicited in range of motion testing.  
Any additional functional loss due to 
fatigue, incoordination and/or repeated 
use should be reported, including during 
flare-ups.  The examiner should also 
report whether there is evidence of 
recurrent subluxation or lateral 
instability and, if so, whether it is 
slight, moderate, or severe.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues on appeal.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



